Citation Nr: 0108952	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-01 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
nonservice-connected death pension benefits was timely filed.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 to May 1978.  
The veteran died in May 1992, and the appellant is his widow.  
This appeal arises from a May 1999 decision of the Committee 
on Waivers and Compromises (Committee) of the St. Paul, 
Minnesota Debt Management Center (DMC), which denied the 
appellant's request for waiver of recovery of an overpayment 
of nonservice-connected death pension benefits on the basis 
that the request was not filed in a timely manner.


FINDINGS OF FACT

1.  The first letter notifying the appellant of an 
overpayment of nonservice-connected death pension benefits 
was mailed to the appellant on March 26, 1998; included with 
this notice was information advising the appellant of her 
right to request waiver of the debt within 180 days.

2.  The appellant's request for waiver of the overpayment of 
nonservice-connected death pension benefits was dated March 
7, 1999 and noted to be received by the DMC on April 27, 
1999, more than one year following issuance of the notice of 
overpayment.


CONCLUSION OF LAW

The appellant's claim for waiver of recovery of an 
overpayment of nonservice-connected death pension benefits 
was not timely filed.  38 U.S.C.A. §§ 5107, 5302(a), 7105 
(West 1991); 38 C.F.R. § 1.963(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record shows that by letter dated in December 
1993, the appellant was awarded nonservice-connected death 
pension, effective in October 1993.  By letter dated in March 
1998 and mailed to the appellant at her address of record, 
the RO notified the appellant that her death pension award 
was adjusted effective February 1, 1994, on the basis that 
her countable income was actually more than what the RO was 
originally led to believe.  This retroactive adjustment of 
benefits created the overpayment in question.

On March 26, 1998, the appellant was mailed a notice of 
overpayment of nonservice-connected death pension benefits.  
Included with this notice was information regarding the 
appellant's right to request a waiver of the debt within 180 
days.  Although a copy of this demand letter is not of 
record, VA's Debt Management Center certified in May 1999 
that the demand letter and the notice of appellate rights 
were mailed on March 26, 1998 to the appellant's address of 
record, as provided by the Internal Revenue Service.  A 
sample copy of the code 100 demand letter was attached to the 
certification along with a copy of the CAROLS Master File 
indicating that a code 100 letter was sent to the appellant 
on march 26, 1998.  (Although the DMC failed to include a 
copy of the back of the code 100 demand letter, the Board 
takes notice that this standard form letter contains 
information regarding the appellant's right to request a 
waiver within 180 days.)  The Master File lists the 
appellant's address as the same address that the appellant 
listed on a March 1999 Financial Status Report.

The threshold question to be answered in this case is whether 
the appellant has submitted a timely request for waiver of 
recovery of an overpayment of nonservice-connected death 
pension benefits after notification of the indebtedness.

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered: (1) 
if it is made within 2 years following the date of a notice 
of indebtedness issued on or before March 31, 1983, by the 
Department of Veterans Affairs (VA) to the debtor, or (2) 
except as otherwise provided herein, if it is made within 180 
days following the date of a notice of indebtedness issued on 
or after April 1, 1983, by the VA to the debtor.  The 180 day 
period may be extended if the individual requesting waiver 
demonstrates to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either the 
VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding).  If the requester does substantiate that there 
was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).  
See also 38 U.S.C.A. § 5302(a).

In the case at hand, the appellant's request for waiver of 
the overpayment of nonservice-connected death pension 
benefits, dated March 7, 1999, was noted to be received by 
the DMC on April 27, 1999.  The appellant claimed, 
essentially, that repayment of the debt would cause undue 
financial hardship.

By decision in May 1999, the Committee denied the appellant's 
request for waiver of recovery of the overpayment because her 
request was not received within the requisite 180 days 
following the notification of indebtedness.  The Committee 
cited 38 C.F.R. § 1.963(b) and 38 U.S.C.A. § 5302(a) in its 
decision.  

In June 1999, the appellant submitted a notice of 
disagreement with the decision to deny her waiver request.  
She reiterated that repayment of the debt would cause undue 
financial hardship.  She also stated that she had responded 
to the March 1998 notice of overpayment by a letters to the 
DMC dated September 20, 1998 and January 11, 1999.  She 
submitted a copy of the September 1998 letter, wherein she 
stated, essentially, that she was unclear how the DMC arrived 
at the overpayment of $10,183.  The appellant also submitted 
a copy of the DMC's October 1998 response to this letter, 
wherein the DMC explained that although a debt of $4,401 had 
been waived in 1997, the debt of $10,183 was a new debt.

In December 1999, the RO issued the appellant a statement of 
the case, which explained that her waiver request was denied 
on the basis that it was not received within the applicable 
time limit.  The appellant submitted a substantive appeal in 
January 2000.

Based on the above factual grounds, a timely request for 
waiver of recovery of the overpayment would have been 
received by the VA within 180 days from March 26, 1998.  The 
uncontroverted evidence demonstrates that the appellant's 
request for waiver was received in April 1999, more than six 
months too late for consideration of the request.  It has not 
been contended or shown that the appellant ever requested an 
extension of time to file a waiver request.  In addition, the 
appellant has not substantiated that the letter notifying her 
of the indebtedness and the right to request a waiver was not 
received by her within a few days after it was posted.

In addition, the appellant has not substantiated that the 
letter notifying her of the indebtedness and the right to 
request a waiver was not received by her within a few days 
after it was posted.  Moreover, there is nothing in the 
record to establish that the demand letter notifying the 
appellant of her right to request a waiver was returned as 
undeliverable.  As previously stated, by letter dated March 
26, 1998 and mailed to the appellant at her address of 
record, the DMC notified the appellant of overpayment of 
nonservice-connected death pension benefits and provided her 
with notice of appellate rights.  By statement dated in 
September 1998, the appellant requested clarification of the 
money owed, but did not request waiver of the recovery of the 
overpayment at that time.  The appellant's statement would 
suggest that she received the DMC's March 1998 notice of 
overpayment.  Under such circumstances there is no reason to 
believe that the demand letter was not received by the 
appellant.

Clearly, the appellant has not substantiated or even alleged 
that she failed to timely receive the initial notice of the 
overpayment and her right to request a waiver of that 
overpayment.  The facts are clear and establish beyond any 
doubt that she received the notice of the overpayment shortly 
after it was mailed.  Her failure to request a waiver within 
180 days mandates a denial of her claim.

Finally, the Board notes that the RO has met its duty to 
assist the appellant in the development of this claim under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  By virtue of the May 1999 
Committee decision and the December 1999 Statement of the 
Case issued during the pendency of the appeal, the appellant 
and her representative were given notice of the evidence 
necessary to substantiate the claim.  Furthermore, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.


ORDER

As a timely claim for waiver of recovery of an overpayment of 
nonservice-connected death pension benefits was not 
submitted, the appeal is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

